              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:18-cv-00247-MR-DLH


ROBERT V. WILKIE, individually   )
and as acting Executor for the   )
Estate of Judith Kathryn Sellers )
Wilkie,                          )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )               ORDER
                                 )
NATIONSTAR MORTGAGE d/b/a        )
MR COOPER MORTGAGE,              )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s “Notice of Motion

and Motion to Add Ascential [sic] Party as Defendant to the Above-Entitled

Civil Case File Number Complaint” [Doc. 11]; the Plaintiff’s “Motion to Take

Judicial Notice” [Doc. 12]; and the Plaintiff’s “Demand for Jury Trial/Motion

to Point Moot HAMP and Insert MHA/Response to Brook & Scott’s Motion to

Dismiss Emergency Motion/Motion to Dismiss Defence [sic] Motion to

Dismiss/Motion to Take Notice of Partially Amended Complaint” [Doc. 13].

I.    PROCEDURAL BACKGROUND

      On August 30, 2018, the Plaintiff Robert V. Wilkie, individually and

acting as Executor of the Estate of Judith Kathryn Sellers Wilkie (“Plaintiff”),
filed a document entitled “Emergency Notice of Motion and Emergency

Motion for an Order for a Temporary 30 to 120 Day Stay on Foreclosure and

a Stay on Foreclosure until All Administrative Remedies are Exhausted.”

[Doc. 1]. On September 10, 2018, the Plaintiff filed his Complaint. [Doc. 3].

      On September 25, 2018, the Court denied the Plaintiff’s Emergency

Motion and dismissed the Plaintiff’s Complaint on the grounds that this action

is barred by the Rooker-Feldman doctrine. [Doc. 9]. The Clerk entered a

Judgment the same day. [Doc. 10]. The Plaintiff filed the present motions

on October 4, 2018. [Docs. 11, 12, 13].

II.   DISCUSSION

      The Plaintiff seeks to amend his Complaint to add Brock and Scott

PLLC as a defendant to this action, on the grounds that the law firm “illegally

foreclosed” on the Plaintiff. [Doc. 11 at 1]. The Plaintiff also seeks to amend

his Complaint to assert additional factual allegations and causes of action

arising from this alleged wrongful foreclosure. [Doc. 13]. The Plaintiff’s

requests to amend his Complaint are untimely and futile. The Court has

already held that the Plaintiff cannot bring an action in this Court to challenge

the validity of the foreclosure proceedings initiated against him in state court,

and his case has been dismissed. In his proposed amendments, the Plaintiff

continues to challenge the validity of the foreclosure and to assert defenses
                                       2
to the state foreclosure action. The Plaintiff, however, cannot bring such

claims here. As the Court previously noted, federal courts do not interfere in

state court foreclosure proceedings, and the Rooker–Feldman doctrine

prohibits this Court from reviewing a state court's decision to approve or ratify

a foreclosure sale. [See Doc. 9]. Accordingly, to the extent that the Plaintiff’s

motions seek leave to amend his Complaint, such motions are denied.

      To the extent that the Plaintiff seeks to respond to motions that have

already been ruled upon [see Doc. 13], the Plaintiff’s motions are denied as

moot. Similarly, the Plaintiff’s motion requesting that the Court apply stare

decisis [Doc. 12] is also moot. The principle of stare decisis requires the

Court to follow established legal precedent in evaluating the Plaintiff’s

motions; the established legal precedent, as set forth in the Court’s prior

Order, mandates the denial of relief requested by the Plaintiff.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s “Notice of Motion

and Motion to Add Ascental [sic] Party as Defendant to the Above-Entitled

Civil Case File Number Complaint” [Doc. 11]; the Plaintiff’s “Motion to Take

Judicial Notice” [Doc. 12]; and the Plaintiff’s “Demand for Jury Trial/Motion

to Point Moot HAMP and Insert MHA/Response to Brook & Scott’s Motion to

Dismiss Emergency Motion/Motion to Dismiss Defence [sic] Motion to


                                       3
Dismiss/Motion to Take Notice of Partially Amended Complaint” [Doc. 13]

are DENIED.

     IT IS SO ORDERED.

                           Signed: November 28, 2018




                                      4
